DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2-11 recite the limitation "method" in the first line of each dependent claim.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to amend the limitation for the claims to recite “computer-implemented method”.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 3-5, 7, 12, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagall (US 10,641,612 B2).

Regarding claims 1, 12 and 17, Sagall discloses a computer-implemented method, apparatus and non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors (i.e. plurality of HMI controls, for example a “hard” key on a control panel, a remote controller device and a voice activation system connected to or integrated in the navigation system – Col. 7, lines 7-26), cause an apparatus to at least perform the following steps:
 calculating a confidence level/probability of one or more links of a navigation route (i.e. calculating the probability of the selection by a map-matching algorithm – Col. 3, lines 33, 34) based on a completeness of map data in an area including the navigation route (i.e. the completeness of map data in an area including the navigation route can be interpreted as the actual/complete vehicle position (VP) 202 of the vehicle travelling on route 203 shown in the map on FIG. 2A  – Col. 5, line 60 – Col. 6, line 3); 
based on determining that the confidence level is below a threshold (i.e. determining that the probability threshold is not met due to the deviation error of incorrect VP 201 to actual VP 202), initiating a collecting of probe data from a vehicle traveling the navigation route (i.e. the user's recent trajectory indicated by the navigation sensor data was eastbound followed by a change in heading to northbound in the proximity of Maiden Ln., south of Willow St. as labeled in FIG. 2A – Col. 7, lines 7-11); and 
updating map data for the area based on the probe data (i.e. Maiden Ln. is excluded (updated) as a candidate road for VP matching, because the user invoked VP correction when the VP was matched to Maiden Ln. within the candidate area. Pine St. is also excluded as a candidate road, because it is a one-way road southbound, which conflicts with the user's northbound trajectory. Willow St. is similarly excluded, as it runs east-west. Therefore, the candidate list 301 includes Liberty St. and John St. from which the user may select one as the road onto which the VP should be matched – Col. 7, lines 7-26).

Regarding claims 3, 14, and 19, Sagall further discloses the computer-implemented method, apparatus and non-transitory computer-readable storage medium of claims 1, 12 and 17, wherein the probe data is collected for a portion of the navigation route covering one or more road links with the confidence level below the threshold (i.e. the probe data collected by the remote device is interpreted to include Liberty St. and John St. from which the user may select one as the road onto which the VP should be matched – Col. 7, lines 23-26).

Regarding claims 4, 15 and 20, Sagall further discloses the computer-implemented method, apparatus and non-transitory computer-readable storage medium of claims 1, 12 and 17, further comprising: 
updating the confidence level, one or more attributes, or a combination thereof of the one or more links based on the probe data (i.e. continuous map matching immediately following the VP correction is more likely to keep the VP matched to the correct road/link - Col. 8, lines 37-43).

Regarding claims 5 and 16, Sagall further discloses the computer-implemented method and apparatus of claims 1 and 12 wherein the collecting of the probe data comprises transmitting an incentive message to the vehicle to explore a portion of the navigation route with the confidence level below the threshold. (i.e. human-machine interface (HMI) 804 is a user interface for interactions between human and machine, which is typically a touch screen (display screen with touch sensors), a remote controller, a voice input/output device, etc. for input and output of messages and instructions. The Local navigation sensors 801, GPS receiver 802, and HMI 804 are connected to Bus/CAN network 803 so that each of the devices and the navigation system 805 on vehicle are mutually communicable – Col. 10, lines 28-38).

Regarding claim 7, Sagall further discloses the method of claim 1, wherein the completeness of the map data is determined with respect to a mapping of one or more road links in the area (i.e. the map-matching algorithm is able to select a candidate area of the map and specific road links that at least meet a probability threshold for matching – Col. 7, lines 27-38). 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim(s) 2, 6, 8, 10, 11, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagall (US 10,641,612 B2) in view of TUUKKANEN et al. (US 2015/0039224 A1).

	Regarding claims 2, 13 and 18, Sagall does not disclose the computer-implemented method, apparatus and non-transitory computer-readable storage medium of claims 1, 12 and 17, wherein the area is a parking structure.
	However, TUUKKANEN et al. discloses that, depending on the availability of one or more indoor maps of the particular structure (e.g., a parking garage), the user may even be able to view the location of the vehicle 111 in three dimensions [0040].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method, apparatus and non-transitory computer-readable storage medium of Sagall to include the features of TUUKKANEN et al. in order to provide a service that determines a vehicle's location without user interaction when the vehicle is incapable of updating its current location.

	Regarding claim 6, Sagall does not disclose the method of claim 5, wherein the incentive message indicates a potential for parking availability in the area.
	However, TUUKKANEN et al. discloses that vehicle 111 may be entering a parking garage, for example, and is about to lose connectivity with the one or more non-dead reckoning location technologies. However, the vehicle 111 is also connected (e.g., via the communication network 105 or a service 119) with one or more other vehicles that still has access to the one or more non-dead reckoning location technologies. As a result, the vehicle 111 can save or update its last know location by transferring the vehicle 111's location data through the one or more other vehicle's access to the one or more non-dead reckoning location technologies [0041].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method, apparatus and non-transitory computer-readable storage medium of Sagall to include the features of TUUKKANEN et al. in order to provide a service that determines a vehicle's location without user interaction when the vehicle is incapable of updating its current location.
	

	Regarding claim 8, Sagall does not disclose the method of claim 1, wherein the completeness of the map data is determined with respect to mapping of one or more parking spots in the area.
	However, TUUKKANEN et al. discloses that a user can view the location of the vehicle 111 on a mapping and/or navigation application 103, for example. In one example use case, depending on the availability of one or more indoor maps of the particular structure (e.g., a parking garage), the user may even be able to view the location of the vehicle 111 in three dimensions [0040].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method, apparatus and non-transitory computer-readable storage medium of Sagall to include the features of TUUKKANEN et al. in order to provide a service that determines a vehicle's location without user interaction when the vehicle is incapable of updating its current location.

	Regarding claim 10, Sagall does not disclose the method of claim 1, wherein the area is associated with a multi-floor building, and wherein the completeness of the map data is based on determining that the map data or probe data is sparse with respect to at least one floor of the multi-floor building.
	However, TUUKKANEN et al. discloses that the calculation module 211 can determine on which floor of a parking garage, for example, the at least one vehicle is parked by comparing the location where the at least one device (e.g., a UE 101) recovered access to the one or more non-dead reckoning location technologies to the prior movement patterns of the at least one device and the user (i.e., the second set of dead reckoning data) [0050].
	TUUKKANEN et al. further discloses that location platform 103 can determine that the at least one vehicle has entered a space where the one or more non-dead reckoning location technologies are likely to become unavailable or not used [0055].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method, apparatus and non-transitory computer-readable storage medium of Sagall to include the features of TUUKKANEN et al. in order to provide a service that determines a vehicle's location without user interaction when the vehicle is incapable of updating its current location.

	Regarding claim 11, Sagall does not disclose the method of claim 1, wherein the completeness of the map data is computed independently for each mode of transport.
	However, TUUKKANEN et al. discloses that current vehicles may have the ability to update their location to a location-based service or cloud service [0024], wherein the location platform 103, the applications 107 (e.g., a mapping and/or navigation application), the vehicle-related services 113, or a combination thereof may utilize one or more location-based technologies (e.g., GPS, cellular triangulation, Assisted GPS (A-GPS), etc.) to determine a location of a UE 101, the vehicle 111 [0028].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method, apparatus and non-transitory computer-readable storage medium of Sagall to include the features of TUUKKANEN et al. in order to provide a service that determines a vehicle's location without user interaction when the vehicle is incapable of updating its current location.

10.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagall (US 10,641,612 B2) in view of Kobilarov (US 10,671,075 B1).

	Regarding claim 9, Sagall does not disclose the method of claim 1, further comprising:
		identifying the area based on determining that no probe data has been reported or 			generated for the area.
	However, Kobilarov et al. discloses that, to control the autonomous vehicle to traverse the trajectory. In some instances, the operation 706 can include monitoring motion of the autonomous vehicle to confirm whether the autonomous vehicle is following the navigation trajectory and/or to determine whether another candidate trajectory can be generated (Col. 12, lines 39-57). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sagall to include the features of Kobilarov in order to provide accurate results in order to ensure a route can be generated within a period of time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664